t c summary opinion united_states tax_court alfred h shum petitioner v commissioner of internal revenue respondent docket no 14220-16s l filed date alfred h shum pro_se catherine lee campbell for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from a notice_of_determination issued by the internal_revenue_service irs office of appeals appeals_office sustaining a proposed levy action to collect income_tax for the taxable_year the sole issue remaining for decision is whether the appeals_office abused its discretion in determining to proceed with the proposed levy action background some of the facts have been stipulated and are so found petitioner resided in the state of washington at the time the petition was filed petitioner filed a federal_income_tax return for on date reporting total_tax of dollar_figure and claiming a refund on an overpayment of dollar_figure the irs subsequently examined petitioner’s tax_return for and on date sent petitioner by certified mail a notice_of_deficiency determining an income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner acknowledged at trial that he actually received the aforementioned notice_of_deficiency in date and believes that he shared it with his attorney shortly thereafter on date petitioner executed a form_2848 power_of_attorney and declaration of representative appointing attorney jessica yu as his attorney in fact for the taxable_year petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency for on date after making some minor adjustments in petitioner’s favor respondent assessed tax of dollar_figure an accuracy-related_penalty of dollar_figure an addition_to_tax for failure to timely pay tax due of dollar_figure and interest of dollar_figure although respondent issued petitioner a notice of balance due petitioner failed to remit payment on date the irs mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for petitioner subsequently submitted to the appeals_office a timely form request for a collection_due_process or equivalent_hearing indicating that he believed the proposed levy action was unwarranted petitioner’s case was assigned within the appeals_office to settlement officer steve lerner so lerner in the meantime on date petitioner submitted to the irs a form 1040x amended u s individual_income_tax_return for petitioner reported on the amended_return that he owed additional tax of dollar_figure the irs did not process petitioner’s amended_return on date petitioner executed a form_2848 appointing attorney deborah cochran as his attorney-in-fact for the taxable_year on date following numerous exchanges with ms yu and ms cochran so lerner conducted an administrative hearing by way of a telephone conference with ms cochran although petitioner believes that ms cochran did not understand that the telephone conference constituted a hearing ms cochran did not appear at trial to testify in any event petitioner maintained that the irs should process his amended_return and reduce his outstanding tax_liability accordingly so lerner concluded that petitioner had received the notice_of_deficiency for described above and therefore was precluded from challenging the existence or amount of his underlying tax_liability for as part of the appeals_office administrative review process because petitioner failed to offer or agree to a collection alternative the appeals_office issued petitioner a notice_of_determination sustaining the proposed levy action petitioner invoked the court’s jurisdiction by filing a timely petition for review of the appeals_office determination discussion if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the commissioner is authorized to collect such tax by levy upon the person’s property sec_6331 at least days before enforcing collection by levy on the person’s property the commissioner is obliged to provide a final notice_of_intent_to_levy including notice of available administrative appeals sec_6331 generally speaking the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if the person is dissatisfied judicial review of the administrative determination is final sec_6330 see 115_tc_35 114_tc_176 the appeals_office is responsible for conducting administrative hearings in collection matters sec_6330 in particular the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met in processing the case sec_6330 a the appeals_office also must consider any issues raised by the person relating to the unpaid tax or proposed levy including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a person may challenge the existence or amount of his underlying tax_liability if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the person’s concern that collection be no more intrusive than necessary sec_6330 the tax_court has jurisdiction to review the administrative determination made by the appeals_office sec_6330 if the taxpayer’s underlying tax_liability is not properly in dispute we review the appeals office’s administrative decision for abuse_of_discretion goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner maintains that the court should review his amended_return and redetermine and reduce the amount of his tax_liability for the year in issue in the alternative he asserts that the appeals_office prematurely terminated the administrative review proceeding petitioner acknowledged at trial that he received the notice_of_deficiency for shortly after it was mailed to him on date he did not however file a petition for redetermination with the court pursuant to sec_6213 under the circumstances the appeals_office correctly determined that petitioner was barred from challenging the amount of his underlying tax_liability for as part of the administrative review process see sec_6330 contrary to petitioner’s assertion that the administrative review process was terminated prematurely the record reflects that the appeals_office fulfilled its obligations as prescribed in sec_6330 specifically the appeals_office properly verified that the requirements of applicable law and administrative procedure were met in processing petitioner’s case see sec_6330 a in addition petitioner conceded at trial that he did not offer a collection alternative such as an offer-in-compromise or an installment_agreement because he did not believe that he owed the tax penalty and interest that the irs assessed for the year in issue under the circumstances with no collection alternative to consider the appeals_office did not abuse its discretion in concluding the administrative process by issuing the notice_of_determination underlying this action see sec_6330 b see eg 135_tc_344 2as noted above respondent made minor adjustments in petitioner’s favor and assessed tax and an accuracy-related_penalty in amounts that were less than those determined in the notice_of_deficiency respondent also assessed an addition_to_tax for failure to timely pay tax due and interest aside from the argument that respondent should have adjusted the amount of tax due as reported in petitioner’s amended_return which would have required conforming adjustments to applicable penalties and interest petitioner did not offer any evidence or specific argument that the irs had erred in assessing the failure to pay addition_to_tax or interest finally in the absence of a viable collection alternative the appeals_office determination to proceed with the proposed levy action balances the need for efficient collection against petitioner’s concern that collection be no more intrusive than necessary see sec_6330 in sum we hold that petitioner was barred from challenging the amount of his underlying tax_liability for as part of the administrative review process and the appeals_office did not abuse its discretion in determining to proceed with the proposed levy action to reflect the foregoing decision will be entered for respondent
